DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-15 and 18-23 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
With regards to claim 1, the prior art of record fails to teach and/or suggest a non-destructive inspection system configured to perform an inspection on a test object with a longitudinal shape being passed through the inspection system in a longitudinal axial direction, the inspection system comprising, in combination with the other recited elements, at least one probe cassette, positioned along a second radial plane, configured to carry inspection probes, a pair of locking components configured respectively on the centering frame and the probe cassette to align the probe cassette to be centered along a system axis when the locking components are in an engaged position, and at least one pressure plate sandwiched between the centering frame and the probe cassette and configured with a pushing mechanism, which when actuated, pushes the probe cassette and the centering frame into the engaged position.
With regards to claim 22, the prior art of record fails to teach and/or suggest a non-destructive testing centering assembly comprising, in combination with the other recited elements, at least three ring guide wheels equally spaced and installed on the first side of the main plate, the guide wheels being configured to hold the centering ring plate and guide the relative circular movement of the rigid circular centering ring plate.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSE M MILLER whose telephone number is (571)272-2199.  The examiner can normally be reached on M-F 7 am to 4 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RMM/Examiner, Art Unit 2855                                                                                                                                                                                                        
/LISA M CAPUTO/Supervisory Patent Examiner, Art Unit 2855